Citation Nr: 0622368	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-38 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Recognition of service for basic eligibility for VA benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

This appeal arises from a July 2003 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines.  


FINDING OF FACT

The service department has not verified any period of active 
duty.  


CONCLUSION OF LAW

The criteria for recognition of active military service for 
VA benefit purposes have not been met.  38 U.S.C.A. §§ 107, 
501 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As to the issue of recognition service the law and not the 
facts are dispositive.  When the law as mandated by statute, 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Beverly v. Nicholson, 19 Vet. App. 394 
(2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations: Guerrilla service. (1) Persons 
who served as guerrillas under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included. 
(See paragraph (c) of this section.) Service as a guerrilla 
by a member of the Philippine Scouts or the Armed Forces of 
the United States is considered as service in his or her 
regular status. (See paragraph (a) of this section.) (2) The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (i)Recognized 
guerrilla service; (ii) Unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army. This 
excludes civilians. A certification of "Anti-Japanese 
Activity" will not be accepted as establishing guerrilla 
service.  38 C.F.R. § 3.40(d)(2005).  

Evidence submitted by a claimant.  (a) For the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the Department 
of Veterans Affairs may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody or, if the copy was 
submitted by an accredited agent, attorney or service 
organization representative who has successfully completed 
VA-prescribed training on military records, and who certifies 
that it is a true and exact copy of either an original 
document or of a copy issued by the service department or a 
public custodian of records; and  (2) The document contains 
needed information as to length, time and character of 
service; and  (3) In the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  (c) Verification from the 
service department. When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section (and 
paragraph (b) of this section in pension claims), the 
Department of Veterans Affairs shall request verification of 
service from the service department.  38 C.F.R. § 3.203(a) 
and (c) (2005).  

Factual Background and Analysis.  The appellant asserts he in 
the 53rd Infantry Regiment, at Camp Isarog, which was an 
organized guerrilla unit under the Commonwealth Government of 
the Philippines from 1942 to 1945.  

In October 2000, the RO requested that the National Personnel 
Records Center (NPRC) determine if the records of the service 
department indicated the veteran had verified service for VA 
purposes.  The NPRC responded in December 2000 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant has submitted documentation from other sources 
including an Affidavit from B. P., a Certificate of 
Discharge, an affidavit from R. D.L. S., and a clearance 
slip.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has addressed the question of 
whether documentation from sources other the service 
department may be sufficient to verify active military 
service for the purpose of obtaining VA benefits.  In a 
similar case, Duro v. Derwinski, 2 Vet. App. 530 (1992), the 
Court asked the Secretary of VA to address questions as to 
the certification of Philippine service.

On May 1, 1992, the Secretary filed his 
response to that order, which included: 
(1) a certification from the Chief of the 
Philippine Army Branch of the Veterans 
Service Directorate of the U.S. 
Department of the Army stating that, 
pursuant to the Missing Persons Act, 
Pub.L. 77-490, 58 Stat. 679, 680 (1944) 
(currently codified at 37 U.S.C. §§ 555-
557 (1989)), the Department of the Army 
has the authority to determine the status 
of persons claiming service with the 
Philippine Commonwealth Army in the 
service of the U.S. Armed Forces, that 
pursuant to that authority the Department 
of the Army has created and maintained a 
Philippine archive for such purposes, and 
that the documents submitted by appellant 
in the present case relating to the 
decedent's service were all prepared and 
authenticated by agencies in the 
Philippines and cannot be accepted as 
proof of military service in the absence 
of substantiating evidence in the records 
of the Department of the Army; (2) copies 
of several General Counsel opinions 
dating back to 1947 and indicating that 
VA regards service department findings as 
binding for purposes of establishing 
whether a claimant served in the U.S. 
Armed Forces; (3) a statement, with 
supporting arguments, that the Secretary 
does not dispute the veracity of the 
documents in the record relating to the 
decedent's Philippine service, but rather 
disputes the sufficiency of those 
documents in light of the requirements of 
38 C.F.R. § 3.203.  

The Court held in Duro that the service department findings 
as to service were binding on VA.  

The Philippine Archive mentioned above is maintained by the 
NPRC.  In September 2004, the RO forwarded another request to 
NPRC for verification of any additional periods of service.  
The response from NPRC in October 2004 was that the veteran 
did not have service with the recognized guerrillas. 

It is the service department and not VA which verifies active 
military service.  VA has no authority to recognize any 
active military service other than that verified by the 
service department.  38 C.F.R. § 3.203 (2005).  The veteran's 
remedy lies not with VA but with the service department,.  
See Soria v. Brown, 118 F. 3d. 747, 749 (Fed. Cir. 1997).  

The appellant's claim for recognition of active military 
service must be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for recognition of active military service for VA 
benefits purposes is denied.  


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


